Exhibit 10.1

 

SUMMARY OF RAYTHEON COMPANY

KEY EMPLOYEE RELOCATION ARRANGMENT

 

Raytheon Company (the “Company”) provides the following benefits in the event
that an officer or key employee of the Company relocates at the request of the
Company. For purposes of this Arrangement, a key employee is defined as an
employee who exhibits a critical skill set (either technical or managerial) or
has a depth of experience in a critical area that is not easily matched by
others. The determination of whether an employee is a key employee is based upon
the importance of the employee in the hiring organization’s productivity and
performance and is a determinant of a business’ needs at any given point in
time.

 

  •   Assistance with the sale of the current residence, including a guaranteed
offer facilitated by the Company’s relocation vendor in the event that the
employee is unable to sell the current residence. Price is based upon
independent appraisals.

 

  •   Reimbursement of sale and closing expenses (broker’s commissions, attorney
fees and general closing expenses) up to 14% of the sale price of the current
residence.

 

  •   Reimbursement for duplicate housing expenses (mortgage interest, taxes,
insurance, utilities, lawn care, and snow removal) for up to 90 days if the
employee has moved into his or her new location while still incurring expenses
at the old location. The former residence must be on the market and not be
inhabited. If the employee is a renter, the employee is entitled to receive
reimbursement for up to 3 months’ rent and rental finder’s fee if relocation
occurs prior to expiration of lease term.

 

  •   Assistance in searching for a new residence and reimbursement for two
trips, for the employee and one adult household member, to search for new
residence, not to exceed ten total days. For distances of 350 miles or less,
reimbursement will be at IRS rates. For distances greater than 350 miles,
reimbursement will be for round trip coach/economy airfare. Reasonable lodging
and meal expenses per GSA rates.

 

  •   Reimbursement for temporary living expenses for one hundred twenty days
(or 90 days for a renter) for lodging and meals, up to a predetermined maximum
rate based on the destination, if the employee is required to report for work at
the new location or move the employee’s family prior to finding a new permanent
residence.

 

  •   Reimbursements for up to 2 return trips for the employee to visit
dependent family members or to attend to house-related business at the old
location. For distances of 350 miles or less, reimbursement will be at IRS
rates. For distances of greater than 350 miles, reimbursement will be for round
trip coach/economy airfare.

 

  •   Reimbursement of customary buyer’s closing costs in connection with the
purchase of a new residence, including: (i) mortgage application fee; (ii) loan
origination fee not to exceed 1%; (iii) loan discount points; (iv) attorney’s
fees up to $1,000; (v) lender’s title insurance; (vi) appraisal; (vii) recording
fees; (viii) state and local transfer taxes; and (ix) inspections.



--------------------------------------------------------------------------------

  •   90-day interest free equity bridge loan to be used for earnest money, a
down payment, or closing on the purchase of a new home in the new location in
the event that the old residence has not been sold. Executive officers are not
eligible for this benefit due to the loan prohibition provisions of the
Sarbanes-Oxley Act.

 

  •   Reimbursement for a loss of equity if the purchase offer extended to the
employee is less than the original purchase price for the employee’s residence.

 

  •   Shipment of household goods, personal effects and 3 autos if distance is
greater than 350 miles, for up to 2 locations, including packing and unpacking,
up to 60 days of storage and full replacement insurance. If the employee moves
without the assistance of the Company, the Company will reimburse the employee
for all moving expenses.

 

  •   Reimbursement for all household members of a one-way trip to the new
location. For distances of 350 miles or less, reimbursement will be at IRS
rates. For distances of greater than 350 miles, reimbursement will be for round
trip coach/economy airfare. Eligible reimbursements include one night’s lodging
in the old location and one night’s lodging in the new location and meals.

 

  •   Miscellaneous expense allowance of up to $5,000, to be used for any
miscellaneous expenses incurred that are not specifically addressed by the
Arrangement.

 

  •   Reimbursement of any higher mortgage interest expense incurred as a result
of obtaining a higher interest rate for the purchase of the new residence than
the rate on the mortgage for the old residence. Reimbursement is made for
differences of between 2% and 5% for up to three years.

 

  •   Referral of employee’s spouse/partner to a professional outplacement
service company to assist in seeking employment in new location, or
reimbursement of up to $2,000 for such services.

 

  •   The Company will provide tax assistance for all relocation costs that are
not excludable from an employee’s income except for duplicate housing expenses,
home purchase origination fees, home purchase points and expenses with respect
to moves of less than 50 miles.

 

2